DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
 
Response to Arguments
Applicant’s arguments filed 08/31/2020, with respect to the rejection(s) of claim(s) 1-30 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. in view of Files et al. see new rejections.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 19-25 & 30 stand rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Pub No. US 2018/0145530 in view of Files et al. Pub No. US 2013/0300343.
Regarding Independent Claim 1
Lee et al. disclose a power distribution system [Fig 4B] {¶ (0086)} comprising:
an internal battery [438] {¶ (0086)} to function as an active energy source for a load [440] {¶ (0086)}; 
a battery switch [432] {¶ (0086)} coupled [via 434] {¶ (0086)} to the internal battery [438] {¶ (0091)}. 
a power management integrated circuit (PMIC) [430] {¶ (0089)} coupled to the battery switch [432] through an indirect battery voltage connection [via 434] {¶ (0089)}.
Lee et al. fail to disclose a direct battery voltage connection coupling the internal battery to the PMIC and bypassing the battery switch, and 
wherein the direct battery voltage connection is without an intervening component and distinct from the internal battery voltage connection.
However, Files et al. disclose a direct battery [Fig 3, (310)] {¶ (0025)} voltage connection coupling the internal battery [310] to the PMIC [312] {¶ (0025)} and bypassing [via 302] {¶ (0025)} the battery switch [transistor near V_USB or V_Cradle], and 
wherein the direct battery [310] voltage connection [to 312] is without an intervening component [straight connection] and distinct from the internal battery [310] voltage connection [via 306] {¶ (0025-0027)}.
Note: By combining direct connection [310 to 312] of Files and indirect connection [via 434] of Lee the limitations can be met. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Lee et al. and Files et al. to have a charger charging the battery whenever battery charge is low for stable power supply.
Regarding Claim 2
Lee et al. disclose the power distribution system [Fig 4B] {¶ (0086)} of claim 1, wherein the internal battery [438] comprises an indirect battery voltage connection [via 434 & 436] to the PMIC [180/430] {¶ (0052, 0089)} through the battery switch [432] {¶ (0089-0091)}.
Regarding Claim 3
Lee et al. disclose the power distribution system [Fig 4B] {¶ (0086)} of claim 2 
wherein the PMIC [Fig1, (180)] {¶ (0052)} generates a common output voltage [predetermined voltage level] {¶ (0052)}.
Regarding Claim 4
Lee et al. disclose the power distribution system [Fig 4B] {¶ (0086)} of claim 3, wherein the common output voltage [to 440] {¶ (0086)} is generated by using a phased combination of two PMIC [430] input voltages [from 438 & 424] {¶ (0086-0087)}.
Regarding Claim 5
Lee et al. disclose the power distribution system [Fig 4B] {¶ (0086)} of claim 4, wherein the two PMIC input voltages comprises a first voltage [via 434] {¶ (0086)} at the direct battery voltage [from 438] {¶ (0090)} connection and a second voltage [via 424, 432, 436] at the indirect battery voltage connection [at 438] {¶ (0091)}.
Regarding Claim 6
Lee et al. disclose the power distribution system [Fig 4B] {¶ (0086)} of claim 5, further comprising a voltage regulator [Fig 4A, (414)] {¶ (0084)} coupled to the PMIC [Fig 4A, (410)] to receive the common output voltage {¶ (0083-0084)}.
Regarding Claim 7
Lee et al. disclose the power distribution system [Fig 4B] {¶ (0086)} of claim 6, wherein, based on the common output voltage [Fig 4A, (at 402)] {¶ (0084)}, the voltage regulator [414] {¶ (0083-0084)} provides a plurality of output voltage rails [via 432 & via composite of 432 & 434] {¶ (0086)} to the load [440] {¶ (0086)}.
Regarding Independent Claim 8
Lee et al. disclose a method [Fig 4B] {¶ (0086)} for distributing power from an internal battery [438] {¶ (0086)} as an active energy source, comprising: 
receiving [by 440] {¶ (0086)} a battery voltage from the internal battery [438] through a direct battery voltage connection [via 434] {¶ (0086)} and wherein a power management integrated circuit [Fig 1, (180) or Fig 2, (295) or Fig 4b, (430)] {¶ (0052, 0054, 0089)} receiving the battery voltage [from 438] {¶ (0099)} is also coupled [via 434] to a battery switch [432] through an indirect battery voltage connection [via 434 & 436] {¶ (0086)}; 
receiving a primary load [for 440] voltage from a power conditioner [Fig 4A, (414)] {¶ (0083-0084)}; and 
regulating [via 414] and combining the battery voltage [from 438] and the primary load [440] {¶ (0089)} voltage using a plurality of phased regulator sections [via 432 & via composite of 432 & 434] {¶ (0086)} to generate a common output voltage [at 440] {¶ (0086-0089)}.
Lee et al. fail to disclose the direct battery voltage connection is without an intervening component distinct from the indirect battery voltage connection. 
However, Files et al. disclose a direct battery [Fig 3, (310)] {¶ (0025)} voltage connection [to 312] {¶ (0025)} is without an intervening component [straight connection] distinct from the indirect battery [310] voltage connection [via 306] {¶ (0025-0027)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Lee et al. and Files et al. to have a charger charging the battery whenever battery charge is low for stable power supply.
Regarding Claim 9
Lee et al. disclose the method [Fig 4B] {¶ (0086)} of claim 8, further comprising providing the common output voltage [Fig 4A, (from 412)] {¶ (0078-0080)} to a voltage regulator [Fig 4A, (414)] {¶ (0082-0084)}.
Regarding Claim 10
Lee et al. disclose the method [Fig 4B] {¶ (0086)} of claim 9, wherein the voltage regulator [Fig 4A, (414)] {¶ (0082-0084)} generates a load voltage for a load [440] based on the common output voltage [via 432 & via composite of 432 & 434] {¶ (0086)}.
Regarding Claim 11
Lee et al. disclose the method [Fig 4B] {¶ (0086)} of claim 10, wherein the load [for 440] {¶ (0086)} voltage is generated over a plurality of output voltage rails [via 432 & via composite of 432 & 434] {¶ (0086)}.
Regarding Claim 12
Lee et al. disclose the method [Fig 4B] {¶ (0086)} of claim 8, wherein the internal battery [438] is charged from an external power supply [Fig 4A, (via 412, 414, 402)] {¶ (0082-0084)} through a battery switch [Fig 4B, (432)] {¶ (0086-0089)}.
Regarding Claim 13
Lee et al. disclose the method [Fig 4B] {¶ (0086)} of claim 12, wherein the direct battery [from 438] {¶ (0086)} voltage connection bypasses [via 434] {¶ (0086)} the battery switch [432] {¶ (0086-0089)}.
Regarding Claim 14
Lee et al. disclose the method [Fig 4B] {¶ (0086)} of claim 13, wherein the primary load [for 440] {¶ (0086)} voltage [from [Fig 4A, (via 412, 414, 402)] {¶ (0082-0084)} is coupled to the battery switch [432] {¶ (0086-0089)}.
Regarding Claim 15
Lee et al. disclose the method [Fig 4B] {¶ (0086)} of claim 8, wherein the plurality of phased regulator [Fig 4A, (414)] {¶ (0083-0084)} sections [via 432 & via composite of 432 & 434] {¶ (0086)} is active sequentially [via 432 and then via composite of 432 & 434] at different phase durations {¶ (0086-0089)}.
Regarding Independent Claim 19
Lee et al. disclose an apparatus [Fig 4B] {¶ (0086)} for distributing power from an internal battery [438] {¶ (0086)} as an active energy source, the apparatus comprising:
wherein the means for receiving the battery voltage [via 434] {¶ (0086)} is also coupled to a battery switch [432] {¶ (0086)} through an indirect battery voltage connection [via 434 & 436 to 430] {¶ (0086)}; 

means for receiving a primary load [440] voltage from a power conditioner [414] {¶ (0082-0084)}; and 
means [414] {¶ (0082)} for regulating and combining [at 434] the battery voltage [438] and the primary load [440] voltage using a plurality of phased regulator sections [via 432 & via composite of 432 & 434] {¶ (0086)} to generate a common output voltage [at 440] {¶ (0086-0089)}.
Lee et al. fail to disclose means for receiving a battery voltage from the internal battery through a direct battery voltage connection and the direct battery voltage connection is without an intervening component distinct from the indirect battery voltage connection. 
However, Files et al. disclose means for receiving a battery voltage from the internal battery through a direct battery voltage connection [straight connection] and a direct battery [Fig 3, (310)] {¶ (0025)} voltage connection [to 312] {¶ (0025)} is without an intervening component [straight connection] distinct from the indirect battery [310] voltage connection [via 306] {¶ (0025-0027)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Lee et al. and Files et al. to have a charger charging the battery whenever battery charge is low for stable power supply.
Regarding Claim 20
Lee et al. disclose the apparatus [Fig 4B] {¶ (0086)} of claim 19, further comprising means [Fig 4A, (412)] for providing the common output voltage to a voltage regulator [414)] {¶ (0078-0084)}.
Claim 21
Lee et al. disclose the apparatus [Fig 4B] {¶ (0086)} of claim 20, further comprising means [Fig4A, (414)] {¶ (0082-0084)} for generating a load voltage for a load [440] based on the common output voltage [via 432 & via composite of 432 & 434] {¶ (0086)}.
Regarding Claim 22
Lee et al. disclose the apparatus [Fig 4B] {¶ (0086)} of claim 21, further comprising a plurality of output voltage rails [via 432 & via composite of 432 & 434] {¶ (0086)}, and wherein the load [440] voltage is generated over the plurality of output voltage rails [via 432 & via composite of 432 & 434] {¶ (0086)}.
Regarding Claim 23
Lee et al. disclose the apparatus [Fig 4B] {¶ (0086)} of claim 19, further comprising a battery switch [Fig 4B, (432)] {¶ (0086-0089)} and wherein the internal battery [438] {¶ (0086)} is charged from an external power supply [Fig 4A, (composite of 412, 414 & 402)] {¶ (0078-0083)} through the battery switch [432] {¶ (0086-0089)}.
Regarding Claim 24
Lee et al. disclose the apparatus [Fig 4B] {¶ (0086)} of claim 23, wherein the direct battery [438] voltage connection bypasses [via 434] the battery switch [432] {¶ (0086-0089}.
Regarding Claim 25
Lee et al. disclose the apparatus [Fig 4B] {¶ (0086)} of claim 24, wherein the primary load [440] {¶ (0086)} voltage is coupled to the battery switch [432] {¶ (0086-0089)}.
Regarding Independent Claim 30
Lee et al. disclose a computer-readable medium storing computer {¶ (0076)} executable code, operable on a device [Fig 1, (101)] {¶ (0049)} comprising at least one processor 
wherein the at least one processor [120] is configured to implement distributing power from an internal battery [190] {¶ (0041)} as an active energy source, the computer executable {¶ {(0075)} code comprising:
instructions {¶ (0075)} for causing a computer [120] to receive a battery voltage from the internal battery [190] through a direct battery voltage connection [via 110], 
wherein the internal battery [190] is charged from an external power supply [Fig 4A, (via composite of 412, 414 & 402)] {¶ (0078-0083)} through a battery switch [Fig 4B, (432)] {¶ (0086)} wherein 
wherein the means for receiving the battery voltage [via 434] {(0086)} is also coupled to a battery switch [432] {¶ (0086)} through an indirect battery voltage connection [via 434 & 436 to 430] {¶ (0086)}; and 
wherein the direct battery [438/190] {(0086)} voltage connection bypasses [via 434] {¶ (0086)} the battery switch [432]; 
instructions {¶ (0075)} for causing the computer [120] to receive a primary load [Fig 4B, (440)] {¶ (0086)} voltage from a power conditioner [Fig 4A, (414)]; and 
instructions {¶ (0075)} for causing the computer [120] to regulate [via 414] {¶ (0083-0084)} and combine [via 438] {¶ (0086)} the battery [438] voltage and the primary load [440] voltage using a plurality of phased regulator sections [via 432 & via composite of 432 & 434] {¶ (0086)} to generate a common output voltage [at 440] {¶ (0086-0089)}.
Lee et al. fail to disclose the direct battery voltage connection is without an intervening component distinct from the indirect battery voltage connection. 
Files et al. disclose a direct battery [Fig 3, (310)] {¶ (0025)} voltage connection [to 312] {¶ (0025)} is without an intervening component [straight connection] distinct from the indirect battery [310] voltage connection [via 306] {¶ (0025-0027)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Lee et al. and Files et al. to have a charger charging the battery whenever battery charge is low for stable power supply.
Claims 16-18 & 26-29 stand rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Pub No. US 2018/0145530, in view of Files et al. Pub No. US 2013/0300343 as applied to claims 8 & 19 above, and further in view of Bemat et al. Pub No. US 2019/0288599.
Regarding Claim 16
Lee et al. disclose the method [Fig 4B] {¶ (0086)} of claim 8 {¶ (0086-0089)}. 
Lee et al. fail to disclose each of the plurality of phased regulator sections includes one or more of a pair of drivers, a pair of transistors and an inductor.
However, Bemat et al. disclose a plurality of phased regulator [Fig 3, (300)] {¶ (0017)} sections [302A, 302B] {¶ (0017)} includes one or more of a pair of drivers [312s] {¶ (0018)}, a pair of transistors [313A, 313B] {¶ (0018)} and an inductor [314] {¶ (0017)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Lee et al. and Bemat et al. to reduce cost and increase design reliability.
Regarding Claim 17
Lee et al. disclose the method [Fig 4B] {¶ (0086)} of claim 16 {¶ (0086-0089)}. 
Lee et al. fail to disclose the pair of transistors for each of the plurality of phased regulator sections is active sequentially at different phase durations.
However, Bemat et al. disclose a pair of transistors [Fig 3, (313A, 313B)] {¶ (0018)} for each of the plurality of phased regulator [300] {¶ (0017)} sections [302A, 302B] {¶ (0017)} is active sequentially at different phase [PWM1 & PWM2] {¶ (0017)} durations {¶ (0017-0018)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Lee et al. and Bemat et al. to reduce cost and increase design reliability.
Regarding Claim 18
Lee et al. disclose the method [Fig 4B] {¶ (0086)} of claim 17 {¶ (0086-0089)}. 
Lee et al. fail to disclose the pair of drivers for each of the plurality of phased regulator sections is active sequentially at the different phase durations.
However, Bemat et al. disclose a pair of drivers [Fig 3, (312s)] {¶ (0018)} for each of the plurality of phased regulator [300] {¶ (0017)} sections [302A, 302B] {¶ (0017)} is active sequentially at the different phase [PWM1 & PWM2] {¶ (0017)} durations {¶ (0017-0018)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Lee et al. and Bemat et al. to reduce cost and increase design reliability.
Regarding Claim 26
Lee et al. disclose the apparatus [Fig 4B] {¶ (0086)} of claim 19 {¶ (0086-0089)}. 
Lee et al. fail to disclose the plurality of phased regulator sections is active sequentially at different phase durations.
Bemat et al. disclose a pair of drivers [Fig 3, (312s)] {¶ (0018)} for each of the plurality of phased regulator [300] {¶ (0017)} sections [302A, 302B] {¶ (0017)} is active sequentially at the different phase [PWM1 & PWM2] {¶ (0017)} durations {¶ (0017-0018)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Lee et al. and Bemat et al. to reduce cost and increase design reliability.
Regarding Claim 27
Lee et al. disclose the apparatus [Fig 4B] {¶ (0086)} of claim 19 {¶ (0086-0089)}. 
Lee et al. fail to disclose each of the plurality of phased regulator sections includes one or more of a pair of drivers, a pair of transistors and an inductor.
However, Bemat et al. disclose a plurality of phased regulator [Fig 3, (300)] {¶ (0017)} sections [302A, 302B] {¶ (0017)} includes one or more of a pair of drivers [312s] {¶ (0018)}, a pair of transistors [313A, 313B] {¶ (0018)} and an inductor [314] {¶ (0017)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Lee et al. and Bemat et al. to reduce cost and increase design reliability.
Regarding Claim 28
Lee et al. disclose the apparatus [Fig 4B] {¶ (0086)} of claim 27 {¶ (0086-0089)}. 
Lee et al. fail to disclose the pair of transistors for each of the plurality of phased regulator sections is active sequentially at different phase durations.
However, Bemat et al. disclose a pair of transistors [Fig 3, (313A, 313B)] {¶ (0018)} for each of the plurality of phased regulator [300] {¶ (0017)} sections [302A, 302B] {¶ (0017)} 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Lee et al. and Bemat et al. to reduce cost and increase design reliability.
Regarding Claim 29
Lee et al. disclose the apparatus [Fig 4B] {¶ (0086)} of claim 28 {¶ (0086-0089)}. 
Lee et al. fail to disclose the pair of drivers for each of the plurality of phased regulator sections is active sequentially at the different phase durations.
However, Bemat et al. disclose a pair of drivers [Fig 3, (312s)] {¶ (0018)} for each of the plurality of phased regulator [300] {¶ (0017)} sections [302A, 302B] {¶ (0017)} is active sequentially at the different phase [PWM1 & PWM2] {¶ (0017)} durations {¶ (0017-0018)}. 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Lee et al. and Bemat et al. to reduce cost and increase design reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838